Beck, J.
— The decision of these cases turns upon the power of the board of directors of the school district to establish and enforce the rules, especially rule 10, under which the plaintiffs were suspended from the school. The fact of plaintiffs’ disobedience of this rule is not denied: the simple question for us to determine is this: Has the board authority to prescribe, and through the teacher to enforce, the rule in question by the suspension of a pupil who disobeys it from the privileges of the school ?
The board of directors of each school district of the State are empowered to ££ select a person who shall have the general supervision of the schools of their district, subject to the rules and regulations of the board.” Acts 9th General Assembly, ch. 172, § 22.
They are required to aid the teachers in establishing and enforcing rules for the government of the schools (sec. 27); and the sub-director “ shall have power, with the concurrence of the president of the board of directors, to dismiss any pupil from the schools of his sub-district, for gross immorality, or for persistent violation of the regula*565tions of the school; and to re-admit them, if he deem proper so to do.” Sec. 51. Independent districts possess the same powers, and are governed by the same laws, so far as they may be applicable, as district townships. Sec. 89.'
From the foregoing references to the statute, it indisputably appears that the defendants in these cases, being the board of directors and superintendent of schools of the district, are clothed with authority to establish all reasonable and proper rules for the government of the schools, and to control the conduct of the pupils attending the same. The power to dismiss from the school pupils who persistently violate such regulations is expressly conferred. Upon these points there can be no question, and we do not understand that plaintiff’s counsel deny that the law is as above stated. But it is insisted that the rule in question is unreasonable, and in its enforcement operates oppressively and unjustly toward the pupils.
2. The point thus presented for our determination is narrowed to the single question: Is the ralq under which plaintiffs were suspended from the school reasonable and proper?
The object of public schools, as established by ou’r laws, is to secure education to the children of the State. The intention of the law is, not that the children shall, at certain-times or on certain days, be simply gathered together, but that, when assembled, they shall be instructed. Their progress in learning is the grand object of the law. It intends that the school shall be so conducted that the children shall acquire the greatest benefits by making the most rapid advances in the acquisition of knowledge and mental discipline.
Any rule of the school, not subversive of the rights of the children or parents, or in conflict with humanity and the precepts of divine law, which tends to advance the object of the law in establishing public schools, must be considered reasonable and proper.
*566It requires but little experience in the instruction of children and youth to convince any one that the only means which will assure progress in their studies is to secure their attendance — the application of thé powers of their minds to the studies in which they are instructed. Unless the pupil’s mind is open to receive instruction, vain will be the effort of the teacher to lead him forward in learning. This application of the mind in children is secured by interesting them in their studies. But this cannot be done if they are at school one day and at home the next — if a recitation is omitted or a lesson left unlearned at the whim or convenience of parents. In order to interest -a child he must be able to understand the subject in which he is instructed. If he has failed to prepare previous lessoqs, he will not understand the one which the teacher explains to him. If he is required to do double duty, and prepare a previous lesson, omitted in order to make a visit, or do an errand at home, with the lesson of the day, he will fail to master them, and become discouraged. The inevitable consequence is that his interest flags, and he is unable to apply the powers of his mind to the studies before him. The rule requiring constant and prompt attendance is for the good of the pupil, and to secure the very objects the law had in view in establishing public schools. It is therefore reasonable and proper..
In another view it is required by the best interest of all the pupils of the school.
Irregular attendance of pupils not only retards theii own progress, but interferes with the progress of those pupils who may be regular and prompt. The whole class may be annoyed and hindered by the imperfect recitations of one who has failed to prepare his lessons on account of absence. The class must endure and suffer the blunders,promptings and reproofs of the irregular pupil, all resulting from failure to prepare lessons which should have been *567studied when the child’s time was occupied by direction of the parent in work or visiting.
Tardiness, that is, arriving late, is a direct injury to the 'whole school. The confusion of hurrying to seats, gathering together of books, etc., by tardy ones, at a time when all should be at study, cannot fail to greatly impede the progress of those who are regular and prompt in attendance. The rule requiring prompt and regular attendance is demanded for the good of the whole school. While it may be admitted that absence and tardiness are acts committed out of school hours, yet as their effects and consequences operate upon the school — the pupils when assembled for instruction — they are therefore subject to control by rules for the government of the schools. If the effects of acts done out of school-houses reach within the schoolroom during school hours and are detrimental to good order and the best interest of the pupils, it is evident that such acts may be forbidden. Truancy is a fault committed away from school. Can it be pretended that it cannot be reached for correction by the school board and teachers ? A pupil may engage in sports beyond' school that will render him unfit to study during sehool .hours. Cannot these sports be forbidden ? The view that acts, to be within the authority of the school board and teachers for discipline and correction, must be done within school hours, is narrow, and without regard to the spirit of the law and the best interest of our common schools. It is in conflict, too, with authority. See upon this point, Lander v. Seaver, 32 Vt. 114, and Sherman v. Inhabitants of Charlestown, 8 Cush. 160, the doctrine we have above endeavored to sustain is, in these cases, distinctly announced.
The rule in question as we have shown operates directly upon the order of the school — upon the pupils when assembled for instruction. It promotes efficiency to the school, and secures the progress of the pupils in their studies. It is, therefore, a rule for the government of the *568school, and must be regarded as proper and reasonable, and within the authority of the school officers to prescribe and enforce.
3. It is argued that the rule interferes with parental authority, inasmuch as it deprives the parent of his right to the services and society of the child at times when he may require them. The argument has equal force against all schools, for it is obvious that the child cannot both attend school and at the same time be engaged in labor for the parent, or in his society. The services and society of the child during school hours cannot'be at the disposal of the father. If the parent would bestow on his offspring the great benefits of an education, he must forego the little profit of the child’s labor and the pleasure of his constant society. If he would have him make proper advances in school, he must not distract his attention and slacken his interest by interruptions for a day or two in a week, or an hour or so in a day, for the little advantage that may be derived from his labor during such times. Neither has the parent the right to interfere with the order of the school or the progress of other pupils, by sending his own child at times and in a condition that will, as we have seen, prove an annoyance and hindrance to others.
As we all surrender to society some of our natural rights that we may enjoy its great advantages, so must the parent give up the society and service of his child for'the incalculably greater benefit of the education which his offspring will receive from attendance at the public school.
i. Again, it is said that the rules visit upon the child punishment for the parent’s offense. That is, the child is kept from school through the fault of the parent, and is punished for the act of the parent in detaining him. If the good of the children were to be considered only, there would be force in this argument; but it is completely answered by the consideration that the parent’s act is an injury to the whole school. He makes the child, in the *569exercise of his authority, a source of annoyance and absolute injury to all the other pupils of the school. This he cannot do. The child, through no fault of his own or of his parents, may be afflicted with a contagious disease, yet, as the good of other pupils demanded it, he may be for that reason forbidden attendance at the school. Spear v. Cummings, 23 Pick. 225. So, if, by the exercise of parental authority, the child is made to act in such a manner as to interfere with the progress of his fellow pupils, it is the duty of those having charge of the school to remove the evil by dismissing the pupil causing it. The good of the whole school cannot be sacrificed for the advantage of one pupil who has an unreasonable father. Upon the parent must rest the great responsibility of depriving his child of the opportunities of education, which the laws of the State so generously offer. If the education of children were compulsory upon parents, who could be reached by propeí penalties, as for an offense for failure to send their children to school, in that case the child could be relieved from the hardship of expulsion, and the parent made responsible for his acts in detaining him from school. As the law now is, no other means can be devised for enforcing the rule requiring regular and prompt attendance, than the penalty of expulsion.
The foregoing views, it is believed, are sustained by the following cases: Sherman v. Inhabitants of Charlestown, 8 Cush. 160 ; Donahoe v. Richards, 88 Me. 379 ; Landes v. Seaver, 32 Vt. 114; Gurney v. Pelkin, 32 Vt. 224; Speller v. Inhabitants of Woburn, 12 Alien, 127.
5. It- is urged as an objection to the rules in question that poor parents who require at certain times of the day, as the morning hours or during the whole of school days, the services of their children to aid in earning them support, will be prohibited sending to the public schools. But this application of the rules is foreign to their spirit, and it cannot be presumed that they will be unjustly and wanton*570ly enforced in cases not in their spirit. The 10th rule provides that absence and tardiness, unless from sickness or other unavoidable causes, shall be punished by suspension; and the 11th rule provides that the parents may be required to certify the cause of absence and tardiness. Now we cannot believe that a school board or school teacher within our State would not accept as an unavoidable hause of absence or delay in reaching school, the fact that the child’s services, at such times, were demanded for its own support or that of its parent. In such cases the school boards and teachers would be bound to permit inconvenience and annoyance to other pupils, which we have above pointed out, for. the sake of such unfortunate ones, upon whom want has enforced the necessity of labor during school hours. No such case as this is made by the records before us.
In the first case the son was detained from school to do some work in preparing “ shrubbery for winter,” and his tardiness resulted from the fact that he had “ two cows to take care of,” and was required “ to do the marketing for the family.” These facts do not indicate a condition in life that requires the labor of a lad either for his own sup port or for that of his parents.
In the other case, the daughter was kept from school to visit with her parents. A family that can afford to visit may well keep their children at school, and if this can only be done by the parents’ depriving themselves of the pleasures of visiting, it is not too great a sacrifice to secure the great benefits of education to their offspring.
The judgments of the district court are reversed, and the causes are remanded for proceedings and judgments in accordance with this opinion.
Reversed.